EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed August 27, 2021. As directed by the amendment, claims 1, 7-11 and 18-20 have been amended and claims 2 and 12 have been cancelled. Thus, claims 1, 3-11 and 13-20 are presently pending. 
Claim 7 as amended does not invoke claim interpretation under 35 U.S.C. 112(f).
Amendment to claim 11 coupled with cancellation of claim 12 overcomes the 35 U.S.C 112(b) rejections of claim 12 and 20 from the previous Office action. Those rejections are hereby withdrawn.
The amendment to claims 1 and 11 to incorporate allowable subject matter of claim 2 and 12, as set forth in the previous Office action is sufficient to overcome the 35 U.S.C 103(a) rejections from the previous Office action. Those rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed and have been renumbered to claims 1-18 respectively. See previous Office action for reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793